Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 26, 2021

                                        No. 04-20-00409-CV

                                         City of DEL RIO,
                                             Appellant

                                                 v.

                                       Henry ARREDONDO,
                                             Appellee

                   From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 2020-0073-CIV
                             Honorable Robert Cadena, Judge Presiding

                                           ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

           Appellant’s motion for en banc reconsideration is DENIED.


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court